Exhibit 10.9

EXECUTIVE EMPLOYMENT AGREEMENT

 

      THIS EMPLOYMENT AGREEMENT (the "Agreement") is between Bank Rhode Island,
a financial institution organized under the laws of the State of Rhode Island
with its executive offices located at One Turks Head Place, Providence, Rhode
Island 02903 (the "Bank"), Bancorp Rhode Island, Inc., a corporation organized
under the laws of the State of Rhode Island and sole shareholder of the Bank
(the "Company") and Mark J. Meiklejohn of Kingston, Rhode Island (the
"Executive").

 

      IT IS MUTUALLY AGREED by the parties as follows:      

 

      

1.       Employment; Duties  

      1.1      Responsibilities and Authority. (a)  The Bank hereby employs
Executive to serve as Executive Vice President and Chief Lending Officer of the
Bank, and Executive hereby accepts such employment. Executive shall have the
duties, responsibilities, authorities and powers normally incident to such
office. At all times, however, Executive's activities and authority with respect
to such offices will be subject to supervision, control and direction by the
Board of Directors of the Bank (the "Board"), by the Executive Committee of the
Board, and by the President and Chief Executive Officer of the Bank (the "Chief
Executive Officer") and Executive agrees to carry out such duties and
responsibilities as any of them may from time to time reasonably assign to
Executive. Executive shall report from time to time or routinely, upon request,
to the Chief Executive Officer or the Chief Executive Officer's designee as to
the current status of any of Executive's assigned duties and responsibilities.

 

      (b)      The Company hereby employs Executive to serve as Vice President
of the Company and such other offices and positions as the Company may
determine, and Executive hereby accepts such employment. Executive shall have
the duties, responsibilities, authorities and powers normally incident to such
offices. At all times, however, Executive's activities and authority with
respect to such offices will be subject to supervision, control and direction by
the Board of Directors of the Company (the "Company Board") or by the Executive
Committee of the Company Board, and Executive hereby agrees to carry out such
duties and responsibilities as either of them may from time to time reasonably
assign to Executive. Executive shall report from time to time or routinely, upon
request, to the Chief Executive Officer of the Company or such Chief Executive
Officer's designee as to the current status of any of Executive's assigned
duties and responsibilities.

 

      1.2      Compensation. The Bank shall pay Executive a base salary at the
rate of One Hundred Eighty Thousand Dollars ($180,000) per year commencing on
the date hereof payable on a bi-weekly basis, or at such higher rate as shall be
determined from time to time by the Board or the Compensation Committee of the
Board. In addition to Executive's base salary, Executive shall be entitled to
receive payments under any incentive compensation or bonus program (as in effect
from time to time), which the Bank may establish for its employees and/or senior
executives, in such amounts as are provided by such programs.

 

<PAGE  >

 

      1.3      Employee Benefits. As a full-time employee of the Bank, Executive
shall be eligible to participate in any and all employee benefit plans generally
available to full-time employees of the Bank, including non-contributory plans
and, at Executive's option, contributory plans.

 

      1.4      Grant of Stock Options. Executive shall receive stock options to
purchase shares of the Company's common stock in such number, at an exercise
price and on such other terms as may be approved by the Compensation Committee
of the Company Board, in its sole discretion. Any such options will become
exercisable on a schedule no less favorable than generally provided with respect
to options granted to executives of the Bank (other than the Chief Executive
Officer), with such vesting to accelerate on a Change in Control (as defined in
Section 3.2).

 

      

1.5      Vacation. Executive shall be entitled to five weeks of vacation during
each year of employment, such vacation to be taken in accordance with the Bank's
customary vacation policies and at such times and intervals as are mutually
agreed upon by Executive and the Bank. Executive shall be entitled to holiday
time and sick leave in accordance with the then existing policies of the Bank,
as in effect from time to time.  

      1.6      Reimbursement of Expenses. (a)      Executive shall be reimbursed
by the Bank for reasonable business expenses incurred by him incident to his
employment upon presentation of appropriate vouchers, receipts, and other
supporting documents required by the Bank.

 

      (b)       Executive shall be reimbursed by the Company for reasonable
business expenses incurred by him incident to his employment by the Company upon
presentation of appropriate vouchers, receipts, and other supporting documents
required by the Company.

 

      1.7      Duty to Perform Services. So long as Executive is employed by the
Company or the Bank, Executive agrees to devote his full business and productive
time, skill, and energy diligently, loyally, effectively, and to the best of his
ability to the rendering of services to the Company and the Bank, and will exert
his best efforts in the rendering of such services. This provision will not
prohibit Executive from:

 

            (a)      making passive investments or serving as a fiduciary with
respect to direct family investments;

 

            (b)      serving on the board of directors of any company, provided
that Executive shall not render any material services with respect to the
operations or affairs of any such company and provided further that serving on
such board of directors does not otherwise violate the terms of this Agreement,
including, but not limited to, the provisions of Section 4.2 herein; or

 

            (c)      engaging in religious, charitable or other community or
non-profit activities which do not impair Executive's ability to fulfill his
duties and responsibilities to the Company and Bank.

 

<PAGE  2>

 

Executive agrees that in the rendering of all services to the Company and the
Bank and in all aspects of his employment, he will comply with all directives,
policies, standards, and regulations from time to time established by the
Company or the Bank or by applicable law.

 

      1.8      Death or Disability.

 

             (a)      Death. In the event of Executive's death during the term
of his employment under this Agreement, the Bank shall immediately pay to
Executive's designated beneficiary any salary accrued but unpaid as of the date
of death. Upon payment of the aforementioned sums, the Bank's obligations to
make further salary payments shall terminate. This provision shall not be
construed to negate any rights Executive may have to death benefits under any
employee benefit or welfare plan of the Company or the Bank in which he may from
time to time be a participant or under any other written agreement with the
Company or Bank which specifically provides for such benefits.

 

            (b)      Disability. In the event of Executive's "disability" (as
defined below) during the term of his employment under this Agreement, the Bank
shall continue to pay Executive his base salary (reduced by any benefits
Executive is entitled to receive under any state or federal disability insurance
program, such as Rhode Island temporary disability insurance or federal social
security) for a period of six months from the date of "disability". For purposes
of this Agreement, "disability" shall mean a good faith determination by the
Board that Executive is unable for any reason, either physical or mental, to
perform the duties required of him hereunder.

 

      1.9      Term of Employment. The term of Executive's employment under this
Agreement shall commence on the date hereof and shall continue, unless sooner
terminated pursuant to the provisions of this Agreement, for a period of one
year (the "Term"), which Term shall automatically renew on each successive one
year anniversary hereafter commencing with the first anniversary hereof unless
any party shall have given written notice to the other parties of such party's
election not to extend the Term within ninety (90) calendar days prior to any
anniversary date.

 

      1.10      Termination. This Agreement and the rights of the parties
hereunder will terminate (subject to the provisions of Section 1.11 below) upon
the occurrence of one of the following:

 

            (a)      Upon the Executive's death or disability as provided in
Section 1.8 above;

 

            (b)      For Cause as provided in Section 3.5, immediately upon the
giving of notice by the Company or the Bank or at such later time as such notice
may specify or as may be required by Section 3.5;

 

            (c)      At the election of the Executive for Good Reason (as
hereinafter defined) as provided in Section 2.2; or

 

<PAGE  3>

 

            (d)       Upon expiration of the Term, following notice by any party
not to renew the Term as provided in Section 1.9.

 

      1.11      Termination and Survival. The provisions of Section 1.8,
Sections 2 and 3 and Sections 4.1, 4.2, 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.11
and 4.12 hereof shall remain in full force and effect and shall continue to be
enforceable in accordance with their terms beyond termination of employment and
beyond expiration of this Agreement, except as otherwise agreed in writing by
Executive and the Company and the Bank.

 

      2.       Severance.

 

      

2.1      Severance Benefit. In the event of a termination of Executive's
employment by the Company or the Bank without Cause (as such term is defined in
Section 3.5) at any time, or in the event of termination of Executive's
employment by him for Good Reason (as defined in Section 2.2), the Bank will (a)
continue to pay Executive his base salary (the "Severance Benefit") then in
effect for a twelve (12) month period commencing on the date of termination (the
"Severance Period"), and (b) provide Executive (at the Bank's cost) with the
medical, dental and life insurance coverage generally available to full-time
employees during the Severance Period or as required by law, whichever is
longer. The Bank shall also provide Executive with outplacement assistance for a
period of six months at no charge. Notwithstanding anything herein to the
contrary, the Bank shall have no obligation to pay the Severance Benefit to
Executive in the event his employment is terminated with Cause by the Company or
the Bank or voluntarily by him without Good Reason. Any Severance Benefit paid
under this Section 2.1 shall be credited against any amounts due Executive under
Section 3 as a result of a Change in Control.  

      2.2      "Good Reason" Defined. For purposes of this Agreement "Good
Reason" shall mean the Company or the Bank giving written notice of its election
not to renew this Agreement on any anniversary date as permitted under Section
1.9 and its failure to offer and enter into a new employment agreement with
Executive on terms which are substantially similar to those of his employment
existing immediately prior to such notice of non-renewal (other than a reduction
of fringe benefits required by law or applicable to all employees generally)
provided, however, that Good Reason shall not be deemed to have occurred unless
prior to Executive's termination of employment for Good Reason, he shall give
not less than 30 days written notice to the Company and the Bank of his intent
to terminate for Good Reason stating the basis of the Good Reason sufficient to
permit the Company or the Bank to alleviate the basis of such Good Reason prior
to termination, and the Company and the Bank have not done so within such 30 day
period, and further provided, that Executive's continuing to work following
notice of non-renewal by the Company or the Bank and in the absence of entering
into a new employment agreement shall be without prejudice to his right to claim
termination for Good Reason, absent written agreement between Executive and the
Company or the Bank to the contrary.

 

      3.       Change in Control.

 

      

3.1      Purpose. In order to allow Executive to consider the prospect of a
Change in Control (as defined in Section 3.2) in an objective manner and in
consideration of the services



<PAGE  4>

rendered and to be rendered by him to the Company and the Bank, the Bank is
willing to provide, subject to the terms of this Agreement, certain severance
benefits to protect Executive from the consequences of a Terminating Event (as
defined in Section 3.4) occurring subsequent to a Change in Control.

 

      

3.2      Change in Control. A "Change in Control" will be deemed to have
occurred if: (i) a Takeover Transaction is effectuated; or (ii) the Company
commences substantive negotiations with a third party with respect to a Takeover
Transaction if within twelve (12) months of the commencement of such
negotiations, the Company enters into a definitive agreement with respect to a
Takeover Transaction with any party with which negotiations were originally
commenced; or (iii) any election of directors of the Company occurs (whether by
the directors then in office or by the shareholders at a meeting or by written
consent) where a majority of the directors in office following such election are
individuals who were not nominated by a vote of two-thirds of the members of the
board of directors immediately preceding such election; or (iv) either the
Company or the Bank effectuates a complete liquidation.  

      

3.3      Takeover Transaction. A "Takeover Transaction" shall mean:  

             (a)       The acquisition of voting securities of the Company by
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act")), other than by the Company or its subsidiaries or any employee benefit
plan (or related trust) of the Company or its subsidiaries, which theretofore
did not beneficially own (within the meaning of Rule 13d-3 promulgated under the
Exchange Act), securities representing 30% or more of the voting power of all
outstanding shares of voting securities of the Company, if such acquisition
results in such individual, entity or group owning securities representing more
than 30% of the voting power of all outstanding voting securities of the
Company; provided, that any acquisition by a corporation with respect to which,
following such acquisition, more than 50% of the then outstanding shares of
voting securities of such corporation, is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners of the voting securities of the Company outstanding
immediately prior to such acquisition in substantially the same proportion as
their ownership, immediately prior to such acquisition, of the outstanding
voting securities of the Company, shall not constitute a Change in Control; or

 

             (b)       The issuance of additional shares of common stock of the
Company or the Bank, as applicable, in a single transaction or a series of
related transactions if the individuals and entities who were the beneficial
owners of the outstanding voting securities of the Company or the Bank, as
applicable, immediately prior to such issuance do not, following such issuance,
beneficially own, directly or indirectly, securities representing more than 50%
of the voting power of all then outstanding voting securities of the Company or
the Bank, as applicable; or

 

             (c)       Consummation by the Company or the Bank of (i) a
reorganization, merger or consolidation, in each case, with respect to which all
or substantially all of the individuals and entities who were the beneficial
owners of the voting securities of such entity immediately prior to such
reorganization, merger or consolidation do not, following such reorganization,
merger or consolidation, beneficially own, directly or indirectly, securities

<PAGE  5>

representing more than 50% of the voting power of then outstanding voting
securities of the corporation resulting from such a reorganization, merger or
consolidation, or (ii) the sale, exchange or other disposition (in one
transaction or a series of related transactions) of all or substantially all of
the assets of the Company (on a consolidated basis) or the Bank to a party which
is not controlled by or under common control with such entity, or (iii) the sale
by the Company in one transaction or in a series of related transactions of
voting securities of the Bank such that following such transaction or
transactions the Company no longer beneficially owns, directly or indirectly,
securities representing more than 50% of the voting power of the then
outstanding voting securities of the Bank.

 

      For purposes of this Section 3.3, "voting power" means ordinary voting
power for the election of directors.

 

      

3.4      Terminating Event. A "Terminating Event" means either:  

            (a)      Termination by the Company or the Bank of Executive's
employment for any reason other than (i) Executive's death or disability or (ii)
for "Cause" (as such term is defined in Section 3.5 hereof), or

 

            (b)      Executive's resignation as an employee of the Company and
the Bank, other than for reasons of disability, following (i) a significant
reduction in the nature or scope of Executive's duties, responsibilities,
authority and powers from the duties, responsibilities, authority and powers
exercised by him immediately prior to the Change in Control; or (ii) a greater
than 10% reduction in Executive's annual base salary or fringe benefits as in
effect on the date of the Change in Control; or (iii) any requirement by the
Company or the Bank or of any Person (as defined in Section 4.2 hereof) in
control of the Company or the Bank that the location at which Executive performs
the principal duties of the Company or the Bank be outside a radius of 50 miles
from the location at which he performed such duties immediately prior to the
Change in Control; or (iv) the failure of any successor of the Company or the
Bank to agree in writing upon terms and conditions of employment with Executive
which are substantially similar to those of his employment immediately prior to
the Change in Control (whereby he shall report directly to the chief executive
officer of such successor entity) which are reasonably satisfactory to Executive
within ninety (90) days following a Change in Control.

 

      3.5      Termination for "Cause" Defined. For purposes of this Agreement,
termination for Cause shall include termination by reason of any of the
following:

 

             (a)      Continuing any arrangement, holding any position or
engaging in any activities that conflict with the interest of, or that interfere
with Executive's duties owed to, the Company or the Bank, after ten (10) days
prior written notice by the Company or the Bank, as applicable, to him of the
same;

 

             (b)      Conviction of embezzlement or other crimes against the
Company or the Bank, deliberate misappropriation of the Company's or the Bank's
funds or dishonesty;

 

<PAGE  6>

 

             (c)      Material violation of written policies of the Company or
the Bank, irresponsible acts in the performance of Executive's duties or
material breach of any of his obligations under the terms of this Agreement;

 

             (d)      Material non-performance of Executive's duties or material
acts (or omissions) of mismanagement; and

 

             (e)      Refusal to perform assigned duties when such refusal is
not justified or excused either by the terms of this Agreement or by actions
taken by the Company or the Bank in violation of this Agreement.

 

      

3.6      Payment in Connection With Terminating Event. If a Terminating Event
occurs within one (1) year after a Change in Control (which one year period
shall be calculated from the effective date of the Takeover Transaction if the
Terminating Event occurs after a Takeover Transaction), the Bank will pay to
Executive (a) an amount equal to any base salary and bonus earned on account of
services performed prior to the Terminating Event which have not been previously
paid and Executive's pro-rated bonus to the date of the Terminating Event under
the Bank's Cash Incentive Plan, or any successor plan, based on the "Target
Bonus" for the year in which the Terminating Event occurs (the "Past Service
Amount") and (b) an amount (the "Severance Payment") equal to two times the sum
of (i) Executive's annual base salary in effect at the time of the Change in
Control plus (ii) the amount of Executive's "Target Bonus" for the year in which
the Change in Control occurs, which Past Service Amount and Severance Payment
shall be payable in one lump sum within 30 days of the date of termination of
Executive's employment, or if such Change in Control is governed by clause (ii)
of Section 3.2 and the Terminating Event occurs prior to entering into a
definitive agreement, upon the entering into of a definitive agreement by the
Company. In addition, the Bank shall continue to pay for all medical, dental and
life insurance coverage provided on the date of termination and life insurance
benefits on the same cost-sharing basis as prior to the Terminating Event for
the twenty-four month period commencing on the effective date of the Terminating
Event. The Bank shall also provide Executive with outplacement assistance for a
period of twelve months at no charge. No Past Service Amount or Severance
Payment will be paid to Executive under Section 3 if his employment with the
Company or the Bank terminates for any reason prior to a Change in Control
(except as may be provided below), or if his employment with the Company
terminates after a Change in Control but such termination or resignation is not
a Terminating Event. In addition, except as provided in Section 2, no Past
Service Amount or Severance Payment will be paid to Executive under Section 3.6
of this Agreement with respect to a Terminating Event which occurs more than one
year after a Change in Control (which one year period shall be calculated from
the effective date of the Takeover Transaction if the Terminating Event occurs
after a Takeover Transaction). Notwithstanding the foregoing, if a Change of
Control resulting from a Takeover Transaction as described in Section 3.2(ii)
occurs and Executive is terminated without Cause prior to the closing of the
Takeover Transaction under circumstances where a Severance Benefit under Section
2.1 would be payable, Executive shall be entitled to receive the Past Service
Amount and a Severance Payment calculated under this Section 3.6 and any
payments previously made under Section 2.1 shall be credited against the
Company's or the Bank's obligation under this Section 3.6.

 

<PAGE  7>

 

      3.7      Applicability of Change in Control Provisions. The provisions of
Section 3 shall terminate upon the earliest of (i) the termination by the
Company or the Bank of Executive's employment for any reason prior to a Change
in Control, (ii) the termination of Executive's employment by the Company or the
Bank after a Change in Control because of death or disability or for Cause,
(iii) Executive's resignation or termination of employment with the Company or
the Bank for any reason other than Good Reason prior to a Change in Control, and
(iv) Executive's resignation or termination of employment after a Change in
Control on or after the first anniversary of the Takeover Transaction or events
specified in Sections 3.2(iii) or (iv).

 

      

3.8      Limitation on Benefits. (a) It is the intention of the parties that no
payments by the Company or the Bank to Executive or for Executive's benefit
under this Agreement or any other agreement or plan pursuant to which Executive
is entitled to receive payments or benefits shall be non-deductible to the
Company or the Bank by reason of the operation of Section 280G of the Internal
Revenue Code of 1986, as amended (the "Code"), relating to parachute payments.
Accordingly, and notwithstanding any other provision of this Agreement or any
such agreement or plan, if by reason of the operation of said Section 280G, any
such payments exceed the amount which can be deducted by the Company and the
Bank, such payments shall be reduced to the maximum amount which can be deducted
by the Company and the Bank. To the extent that payments exceeding such maximum
deductible amount have been made to Executive or Executive's beneficiary,
Executive or Executive's beneficiary shall refund such excess payments to the
Company or the Bank, as the case may be, with interest thereon at the Applicable
Federal Rate determined under Section 1274(d) of the Code, compounded annually,
or at such other rate as may be required in order that no such payments shall be
non-deductible to the Company or the Bank by reason of the operation of said
Section 280G. To the extent that there is more than one method of reducing the
payments to bring them within the limitations of said Section 280G, Executive
shall determine which method shall be followed, provided that if Executive fails
to make such determination within forty-five (45) days after the Company has
sent Executive written notice of the need for such reduction, the Company may
determine the method of such reduction in its sole discretion.  

      (b)      If any dispute between the Bank and Executive as to any of the
amounts to be determined under Section 3.8(a), or the method of calculating such
amounts, cannot be resolved by Executive and the Bank, either the Bank or
Executive after giving three (3) days written notice to the other, may refer the
dispute to a partner in the Boston, Massachusetts office of a firm of
independent certified public accountants selected jointly by Executive and the
Bank. The determination of such partner as to the amount to be determined under
Section 3.8(a) and the method of calculating such amounts shall be final and
binding on Executive, the Company and the Bank. The Bank shall bear the costs of
any such determination. The Company shall have the same rights and obligations
as the Bank under this Section 3.8(b) in the event of a dispute between the
Company and Executive.

 

      

4.       Miscellaneous.  

      4.1      Confidential Information. Unless Executive first secures the
Company's consent, he shall not disclose or use, at any time either during or
subsequent to his employment by the Company or the Bank, except as required by
his duties to the Company or Bank, any secret or confidential information of the
Company or the Bank of which Executive becomes informed during his employment,
whether or not developed by him. The term "confidential information"

<PAGE  8>

includes, without limitation, financial information, business plans, prospects,
and opportunities (such as lending relationships, financial product
developments, or possible acquisitions or dispositions of business or
facilities) which have been discussed or considered by the Company's or the
Bank's management, but does not include any information which has become part of
the public domain by means other than Executive's non-observance of his
obligations hereunder.

 

      4.2      Non-Competition. During Executive's employment by the Company or
the Bank hereunder, and during a period of one (1) year following the date of
termination of his employment with the Company or the Bank for any reason,
Executive will not, directly or indirectly, whether as partner, consultant,
agent, employee, co-venturer, greater than 2% owner, or otherwise, or through
any Person (as hereafter defined),

 

            (a)      attempt to recruit any employee of the Company or the Bank,
assist in such hiring by any other Person, or encourage any such employee to
terminate his or her relationship with the Company or the Bank, or

 

            (b)      encourage any customer of the Company or the Bank to
conduct with any other Person any business or activity which such customer
conducts or could conduct with the Company or the Bank.

 

For purposes of this Section 4.2, the term "Person" shall mean an individual, a
corporation, an association, a partnership, an estate, a trust and any other
entity or organization.

 

      4.3      No Conflicting Obligations. The Company and the Bank, in entering
into this Agreement, understand, and Executive hereby represents, that he is not
under any obligation to any former employer or any person, firm or corporation
that would prevent, limit or impair, in any way, the performance by Executive of
his duties as an employee of the Company or the Bank.

 

      4.4      Ethical Behavior. Upon termination by the Company or the Bank of
Executive's employment for any reason, Executive shall act at all times in an
ethical manner with regard to the Company and the Bank, and during the one-year
period following the date of such termination, shall take no action which
directly or indirectly could reasonably be expected to have the effect of
terminating or otherwise adversely affecting the relationship of the Company or
the Bank with any employee of, or others with business or advantageous
relationships with, the Company or any of its affiliates, including the Bank.

 

      4.5      Withholding. All payments made by the Company or the Bank under
this Agreement will be net of any tax or other amounts required to be withheld
by the Company or the Bank under applicable law.

 

      4.6      Legal Fees. Upon submission of appropriate statements or
documentation, the Company and the Bank jointly and severally agree to reimburse
Executive for reasonable legal fees actually incurred by him in connection with
the enforcement of the terms of this Agreement following a Change in Control,
provided, however, that neither the Company nor the Bank shall be obligated to
reimburse Executive for any legal fees or expenses incurred by him in connection

<PAGE  9>

with the Company's or the Bank's enforcement of the terms of this Agreement or
in connection with any arbitration or litigation in which the Company or the
Bank is the prevailing party.

 

      4.7      Binding Effect. This Agreement is binding upon and will inure to
the benefit of the parties hereto and their respective heirs, administrators,
executors, successors and assigns. The Company and the Bank will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company or the Bank, as the case may be, to assume expressly and perform this
Agreement. Failure of the Company or the Bank, as applicable, to obtain such
assumption and agreement prior to the effectiveness of any such succession shall
be a breach of this Agreement and shall entitle Executive to compensation from
the Bank in the same amount and on the same terms as he would be entitled to
hereunder following a Terminating Event, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the date on which Executive becomes entitled to such
compensation from the Bank. As used in this Agreement, "Bank" shall mean the
Bank, as hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

 

      4.8      Arbitration of Disputes. Any dispute, controversy or claim
arising out of or relating to this Agreement or the breach or performance hereof
will be settled by arbitration in accordance with the laws of the State of Rhode
Island by an arbitrator mutually agreed upon by Executive and the Company and/or
the Bank. If an arbitrator cannot be agreed upon, Executive shall choose an
arbitrator and the Company and/or the Bank shall choose an arbitrator, and these
two together shall select a third arbitrator. If the first two arbitrators
cannot agree on the appointment of a third arbitrator, then the third arbitrator
will be appointed by the American Arbitration Association in Providence, Rhode
Island. Such arbitration will be conducted in the City of Providence in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, except with respect to the selection of arbitrators which shall be
as provided in this Section 4.8. Judgment upon the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof.

 

      4.9      Indemnification. The Company and the Bank each hereby covenants
and agrees to indemnify Executive and hold him harmless fully, completely, and
absolutely against and in respect to any and all actions, suits, proceedings,
claims, demands, judgments, costs, expenses (including attorney's fees), losses,
and damages resulting from his good faith performance of his duties and
obligations under the terms of this Agreement.

 

      4.10      Release. Executive agrees, as a condition to receipt of payments
and benefits under Sections 2.1, 3.6 and/or 3.8 hereof, that he will execute a
release agreement in form reasonably satisfactory to the Company, releasing and
waiving any and all claims against the Company, its subsidiaries and affiliates
other than the right of the Executive to enforce this Agreement and other than
claims arising after the effective date of the release provided that, without
limiting the generality of the foregoing, such release shall specifically
exclude each of the following: (i) any claims arising out of the Executive's
status as a shareholder or investor in the Company; (ii) any rights Executive
may have under COBRA; (iii) any claims Executive may have to any ownership
interest in the Company, including but not limited to claims to vested or

<PAGE  10>

non-vested stock, restricted stock or stock options; (iv) Executive's ability to
file claims for vested benefits, if any, under any and all employee benefit
plans of the Company or the Bank including without limitation the various
Supplemental Executive Retirement Plans in which Executive is a participant and
the various insurance and disability benefit plans of the Company or the Bank;
(v) Executive's right to continued coverage under any Bank or Company-sponsored
life insurance policy applicable to Executive's life as provided under any such
policy or any plan or program of the Company or the Bank; (vi) Executive's right
to any funds being held for Executive's benefit or in Executive's name under any
deferred compensation programs of the Company or the Bank; (vii) Executive's
eligibility for indemnification in accordance with the provisions of Section 4.9
of this Agreement or with the Company's Articles of Incorporation or corporate
by-laws or under applicable law or any rights Executive may have under any
applicable insurance policy with respect to any liability Executive may incur or
may have incurred as an employee or officer of the Bank or the Company; or
(viii) any right Executive may have to obtain contribution as permitted by law
in the event of entry of judgment against Executive as a result of any act or
failure to act for which Executive and the Company or the Bank, or any agent of
the Company or the Bank, are jointly liable.

 

      4.11      Guaranty. The Company hereby guarantees the due and punctual
performance in full by the Bank of its covenants, agreements and obligations
contained herein.

 

      4.12      Entire Agreement. This Agreement constitutes the entire
agreement and understanding between the parties hereto in respect of the subject
matter hereof and supersedes any prior or contemporaneous agreement or
understanding between the parties, written or oral, which relates to the subject
matter hereof, including without limitation that certain Change In Control
Severance Agreement dated February 14, 2006 between the Bank and the Executive.

 

<PAGE  11>

 

      IN WITNESS WHEREOF, the parties have executed this Agreement on the 28th
day of April, 2008.

   



BANK RHODE ISLAND

     

By: s/ Merrill W. Sherman

 



--------------------------------------------------------------------------------

 

Merrill W. Sherman

 

President and Chief Executive Officer

     

BANCORP RHODE ISLAND, INC.

     

By: s/ Merrill W. Sherman

 



--------------------------------------------------------------------------------

 

Merrill W. Sherman

 

President and Chief Executive Officer

     

EXECUTIVE

     

s/ Mark J. Meiklejohn

 



--------------------------------------------------------------------------------

 

Mark J. Meiklejohn

 

<PAGE  12>